 H A GREEN DECORATING CO157H. A. Green Decorating Co., Inc. and/or Mr.Build•Distinctive Decorators, Inc., AlterEgo/Single Employer and/or Joint Employersand Local Union No. 8, International Brother-hood of Painters and Allied Trades. Cases 13-CA-26459 and 13-CA-27477July 27, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn July 19, 1989, Administrative Law JudgeRobert T Wallace issued the attached decisionThe Respondents filed exceptions and a supportingbrief, the General Counsel filed an exception, asupporting brief, and an answering brief to the Re-spondents' exceptions, and the Charging Party filedan answering brief to the Respondents' exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceedmg to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and1 The Respondents have excepted to some of the Judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing the findingsWe are also satisfied that the Respondents' contention that the judgewas biased is without merit Careful review of the record and the judge'sdecision shows no statements or other evidence indicating bias, or a parti-ality to the General Counsel's case, on the part of the judge2 In their exceptions, the Respondents argue that the 8(a)(5) charge istime barred by Sec 10(b) of the Act because the Union knew or shouldhave known about the Respondents' relationship more than 6 monthspnor to November 1986, when It filed the charge The judge found thatthe Union did not have evidence sufficient to warrant filing the chargeuntil September 1986 when employee Zimmerman first "opened up" toUnion Business Agent Gaskms We agree with the judge that the chargeis not time barred Although Gaskins became suspicious of the H AGreen•Mr Build operations in January 1986 when he saw a newspaperclipping about Mr Build and had observed employees loading a MrBuild truck at the H A Green shop, he was unable to confirm his suspi-cions until September 1986 because of the Respondents' fraudulent anddeceptive conduct In particular, we note that dunng the penod Januarythrough September 1986, Richard Green consistently told Gaskms thatMr Build was his wife's company and that he "had nothing to do withIt", Richard Green Instructed an employee to tell anyone who asked whyH A Green equipment was being used by Mr Build, that "we are rent-ing it", Richard Green paid union member Don Sloes with checks madepayable to his wife, for work he did for Mr Build, in order to concealfrom the Union that he was working for Mr Build, and that the Re-spondents, in order to conceal the fact they were a single employer, exe-cuted an "agreement" by which Mr Budd would do subcontractingwork on an H A Green job because Richard Green underestimated thecosts in his bid for H A Green Further, we note that Gaskms promptlyattempted to find out the truth about the Respondents by asking RichardGreen and H A Green employees about the true nature of the two busi-nesses No information was revealed to Gaskins until Zimmerman's con-versation with him in September 1986 See Burgess Construction, 227NLRB 765, 766 (1977), enfd 596 F 2d 378 (9th Or 1979), cert denied444 U S 940 (1979)conclusions2 and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, H A Green Decorating Co, Incand/or Mr Build•Distinctive Decorators, Inc ,Alter Ego/Single Employer and/or Joint Employ-ers, Gary, Indiana, their officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs"(a)Recognize and, on request, bargain with theUnion as the exclusive representative of all of itsdecorators and painters, as defmed in the collec-tive-bargaining agreement between the Union andH A Green Decorating Co, Inc, including thoseemployed by Mr Build•Distinctive DecoratorsInc, but excluding supervisors as defined in theAct"(b)Apply to all nonsupervisory employees em-ployed by Mr Build•Distinctive Decorators, Inc,who do painting and decorating work as defined inthe collective-bargaining agreement between theUnion and H A Green Decorating Co, Inc, theterms and conditions of that contract"2 Substitute the attached notice for that of theadministrative law judge'The General Counsel excepts to the judge's recommended Order inthat It fails to Include a specific order to recognize and bargain with theUnion as the representative of the unit employees of Mr Build, and be-cause it falls to require the Respondents to apply and abide by the rele-vant collective- bargaining agreement for the unit employees of MrBuild We have modified the recommended Order to include the appro-pnate affirmative relief We have also Issued a new notice to employeesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to abide by our collective-bargaining agreement with Local Union No 8,International Brotherhood of Painters and AlliedTrades by not paying painters and decorators em-ployed by Mr Build•Distinctive Decorators, Incthe wage rates and benefits provided for therein299 NLRB No 27 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD._WE WILL NOT intimidate, retaliate, or otherwisediscriminate against you for insisting on being ac-corded rights under that agreement or for testify-ing in proceedings before the National Labor Rela-tions BoardWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL recognize and, on request, bargainwith the Union as the exclusive representative ofall our decorators and painters, as defined in thecollective-bargaining agreement between the Unionand H A Green Decorating Co, Inc , includingthose employed by Mr Build•Distinctive Decora-tors, Inc , but excluding supervisors as defined inthe ActWE WILL apply to all nonsupervisory employeesemployed by Mr Build•Distinctive Decorators,Inc , who do painting and decorating work as de-fined in the collective-bargaining agreement be-tween the Union and H A Green Decorating Co,Inc , the terms and conditions of that contractWE WILL make whole, with interest, all paintersand decorators employed by Mr Build•Distinc-tive Decorators, Inc. who have suffered any lossof earnings and other benefits as provided in thatagreement by reason of our refusal to complywithin, by paying to them the differential in wagerates and benefits from and after early September1985WE WILL pay into the welfare and pension fundsestablished under that agreement amounts whichshould have been paid into those funds on theirbehalf, with interestWE WILL make whole, with interest, Ron Zim-merman for any loss of earnings and benefits suf-fered by him as a result of our unlawfully suspend-ing him on January 11, 1988WE WILL remove from our records any refer-ence to the suspension of Ron Zimmerman and willnotify him, in writing, that this has been done andthat it will not be used against him in any wayH A GREEN DECORATING Co, INCAND/OR MR BUILDŠDISTINCTIVEDECORATORS, INC , ALTER EGO/-SINGLE EMPLOYER AND/OR JOINTEMPLOYERSDouchan Pouritch, Esq , for the General CounselStephen D Erf and Timothy L Moorehead, Esqs (McDer-mott, Will & Emery), of Chicago, Illinois, and JCharles Sheerin, Esq , of Michigan City, Indiana, andHerbert S Lasser, of Merrillville, Indiana, for the Re-spondentsBernard M Mamet and Paul T Berkowitz Esqs (BernardM Mamet & Associates, LTD), of Chicago, Illinois, forthe Charging UnionDECISIONSTATEMENT OF THE CASEROBERT T WALLACE, Administrative Law JudgeUpon a charge filed by Local 8 on November 26, 1986, acomplaint (Case 13-CA-26459) issued on March 25,1987 The case was initially heard by me at Chicago, Illi-nois, on June 9-11, 1987, and it appeared resolved byvirtue of an all-party settlement agreement entered intoon June 11 However, Respondents subsequently rejectedthe agreement, and a new charge, filed by the Union onJanuary 14, 1988, resulted in issuance of another com-plaint (Case 13-CA-27477) on February 11, 1988 Thecomplaints were heard in Chicago on a consolidatedrecord involving 12 days of trial during a period extend-ing from January 13 to April 27At issue in the first complaint is whether Green Deco-rating violated Section 8(a)(5) of the National Labor Re-lations Act by failing to recognize the Union as the ex-clusive collective-bargaining representative of paintersemployed by Distinctive Decorators and by refusing toapply the existing collective-bargaining agreement be-tween Green Decorating and the Union to the paintersemployed by Distinctive Decorators The second com-plaint alleges that Respondents violated Section 8(a)(3)and (4) by suspending employee Ron Zimmerman be-cause he testified in this proceedmgBased on the entire record, including my observationof the witnesses and after due consideration of the briefsfiled by all parties, I make the followingFINDINGS OF FACTA JurisdictionIt is admitted, and I find, that Green Decorating is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct, and that Local 8 is a labor organization (Union)within the meaning of Section 2(5) of the ActB Green DecoratingFor over 70 years Green Decorating has been a con-tractor for residential, commercial, and light industrialpainting and decorating services, and it has maintainedan office, a paint store, and a shop-warehouse facility inGary, Indiana Its letterhead bears the logo "DistinctiveDecorators Since 1919"The officers and sole shareholders of Green Decorat-ing are Richard Green (president), William Martin Sr(vice president), and Richard's wife, Charmaine (secre-tary-treasurer)Richard Green owns a majority of the shares and hisactivities on behalf of the Company include estimating,sales, and instructing employees on the job Martin Sr,for the most part, remains at the facility coordinating op-erations, including assigning workers and materials tojobs Charmame has had no role in the operation of the H A GREEN DECORATING CO159Company aside from occasionally filling in as an officeclerical and allowing her name to be mechanically print-ed on checksThe painters employed by Green Decorating havealways been represented by the Union under successivecollective-bargaining agreements, the latest of which wasin effect for a 2-year period extending from July 1, 1985Among other things, the agreement provides a wage rateof $15 60 an hour and fnnge benefits, and it prohibitssubcontracting to companies not party to collective-bar-gaining agreements with unions At all pertinent times,between 12 and 18 painters were employed by the Com-pany, all of whom were members of the UnionOver the years and particularly in the 1980s, RichardGreen witnessed and was deeply concerned about ero-sion of business due to competition from nonunion paint-ing contractors who were able to underbid him on jobsinvolving residences and small buildings He recalls, forexample, losing a lucrative contract for maintaining"Phillips 66" gas stations During 1985, Vice PresidentMartin states that 70 to 80 percent of Green Decoratmg'sjobs involved painting and decorating commercial prop-erties, 10 to 15 percent involved light industrial work,and another 10 to 15 percent involved renovating resi-dences Corresponding percentages in 1975 for the threeclassifications are 60 to 70, 10 to 15, and 20 to 25, respec-tivelyC Distinctive DecoratorsOrigin According to Charmame Green, she decided inearly 1985 that she "didn't want to be a house-wife at this point in my life", and she told husband Rich-ard she wanted to set up a business of her own He ap-proved, and she proceeded to investigate options such asoperating a boutique, beauty salon, or antique shop, butshe found reasons to reject all of them However, herprospects brightened in June when, having accompaniedRichard to a luncheon, she sat next to his friend andfellow Rotarian, Mike Saks The latter, upon learning ofher frustration in finding a suitable business opportunity,told her he had just the thing He went on to explainthat he and a partner (Curt Koch and his wife Joyce)had recently obtained a franchise as a general contractorin northwest Indiana for Mr Build, a company with na-tionwide operations involving renovation of homes andsmall buildings Continuing, he advised that they were inthe process of selling "subfranchises" to contractors inthe various building trades After some further discussionhe urged her to contact Joyce Koch for more informa-tionShortly thereafter, Joyce called and invited Charmaineto an information meeting After attending several suchsessions, Charmame opted to buy a franchise as a paint-ing subcontractor Asked why she chose painting, she ex-plainedWell, we were talking about my background nat-urally, you know, I had to supply her with some in-formation on my background and sewer contract-1 Although Richard Green overheard the conversation, assertedly hedid not arrange the encounter nor participate in itmg2 was naturally somewhere in my background, Imean as far as some familiarity and naturally thepainting business was also there with greater famili-arity and they had been doing the painting them-selves, not•not Joyce and Curt, but they them-selves had men on their payroll who were painters,but they were not actually professional painters andthey were running into problems with coatings andso forth and applications and how to handle theproduct, what products was needed in what particu-lar time and they were running into a lot of prob-lems with their customers that way So they werereally pleased when I decided eventually that I wasgoing to be a painting contractor because theythought that would take that responsibility offtheir shoulders 3Although he did not attend those meetings Richard had"numerous discussions" with Charmame about them, andto cover franchise and startup costs, he agreed to herwithdrawal of $20,000 from their joint checking accountin return for a promissory note (or notes) the terms ofwhich are not of recordDistinctive Decorators was incorporated on August28, 1985, and Charmame Green has remained its presi-dent and sole stockholder of record Richard is not anofficer In December, the public was advised of its entryinto the residential/commercial painting business in afront page item in a newspaper circulated throughoutnorthwest Indiana Therein, Charmame was pictured,identified as president, and described as having "exten-sive expenence in the decoratmg field, having served for14 years as secretary-treasurer of H A Green Co, afirm celebrating its 67th year of business"Throughout all pertinent periods, Distinctive Decora-tors conducted business out of the basement and garageof the Greens' jointly owned home in a residential subdi-vision of Valparaiso, Indiana, under a rental agreement(R Exh 14) purportedly signed on September 1, 1985,with Richard being shown as lessor It operated as anonunion Company, paying its painters, never more thanfour in number, between $8 and $12 an hour Equipmentconsisted of a van and station wagon, as well as dispos-able items such as paint, brushes, pails, drop cloths, andmasking tape Virtually all of the disposables were pur-chased at the paint store of Green Decoratmg,4 at a 30-percent discount available to other volume purchasers 52 Dunng the period 1963-1965 Charmame worked as a full-time secre-tary for her then husband who operated a sewage contracting business,and on occasion, when he was absent from the office, she assigned em-ployees to particular jobs3 Joyce Koch testified that Richard's expenence and resources as apainting contractor had "absolutely nothing" to do with the award4 Richard Green explains that outside purchases by Distinctive Deco-rators probably occurred only when needed items were not in stock5 An invoice dated September 18, 1985, shows that Distinctive Decora-tors was billed $1032 for purchases of disposables earlier in that monthAnother sent in late December is in the amount of $1,696 86 and includespurchases for that month as well as a carryover of $881 33 from a No-vember billing There is no indication that any interest was charged onthe latter amount, although Green Decoratmg's policy is to charge 1-1/2percent per month on credit charges not paid within 30 days 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough Distinctive Decorators frequently neededdurable equipment (e g, larger vehicles, scaffolding,power washers, steam cleaners, and compressors) it ownsnone This is because from the very outset of operationsit was able to obtain such equipment from Green Deco-rating whenever and for as long as needed, and withoutcharge or any record being kept until well after filing ofthe initial charge in this case (i e, from early September1985 through November 1986 and beyond) 6 In contrast,all other customers of Green Decorating had to signequipment in and out and pay rental fees,7 and, whenequipment was being used on a Green Decorating job, arecord was maintained as to the time items were takenout and returnedOn or about September 1, 1985, Distinctive Decora-tors obtained its first contract, which called for partialrepair of a fire-damaged residence (Nelmar's) in LongBeach, Indiana Setting a pattern followed on virtuallyall subsequent jobs undertaken by that Company, Rich-ard Green visited the site, advised Charmame of an ap-propriate bid based on costs involved, and prepared de-tailed job specifications which, together with bid propos-als, were later typed by CharmameOn returning from the site inspection, they saw a 14-year employee (Ron Zimmerman) of Green Decoratingdoing outside painting on their home Channame pro-ceeded into the house Richard, however, approachedRon and, after telling him about Charmame's new Com-pany, asked if he would moonlight for Charmaine atwages below union scale and recruit others Ron agreed,and shortly thereafter he and two other Green Decorat-ing employees (his son Randy and Elliott Piasecki) paint-ed the Nelmar home in between working full time on aGreen Decorating job at nearby Michigan City, IndianaThey were told what to do on the Nelmar site only byRichard Green, and they were paid for the extra workby checks from Distinctive Decorators given to them atthe same time they received their regular paychecksfrom Green DecoratingOther jobs performed under the aegis of DistinctiveDecorators followed in rapid succession, and within ashort time that Company acquired and continued tomaintain a complement of three to four full-time painters,all of whom were unaffiliated with any union One ofthese was Ron Zimmerman's brother Max who washired as "leadman " Another was Randy ZimmermanHe had been laid off from Green Decorating by RichardGreen who, shortly thereafter, hired him for Distinctive6 In many Instances, the "shop" man of Green Decorating would makeequipment available to employees of Distinctive Decorators either uponoral instructions of Richard Green or pursuant to lists wntten out by himon scraps of paper The shop man was not Instructed to retain the slipsand didn't Frequently, however, there were no instructions, and the shopman would provide equipment to employees of Distinctive Decorators ontheir request, again with no record being kept7 Richard Green states that he began requiring employees of Distinc-tive Decorators to sign equipment in and out sometime in 19878 Employees of Green Decorating continued to moonlight on Distinc-tive Decorators' jobs at least through August 1986 These Included Pis-sed(' and Don Sloas The latter did so at the urging of Richard Greenwho initially told him that Green Decorating didn't have any work for aweek or two Sloss agreed on condition that his wife (Laura) be recordedas the employee, thereby to avoid his being disciplined by the Union forworking at below scale wagesDecorators on condition that he drop his membership inthe Umon,• and when Max departed in later October1985,10 Randy was promoted to leadman by Richard Athird was Jeff Pappas who was hired by Randy in Mayof 1986, succeeded him as leadman in September of thatyear," and continued in that capacity through January15, 1988, when he testified under subpoenaAs leadman for Distinctive Decorators, Randy Zim-merman received all of his work assignments from Rich-ard Green, and the latter gave him detailed instructionsas to what matenals were to be used and how work wasto be performed Contact was on a daily basis at jobsites,by telephone, or in the basement of Richard's homeWhen additional help was needed, Richard would pro-vide employees from Green Decorating, typically tellingRandy that he'd give him Sloss for wallpapering, Pia-secki for drywallmg, etc While Randy was leadman,about 60 percent of Distinctive Decorators' work wascommercial, 15 to 30 percent was light industrial, and 20to 30 percent was residentialIn late April 1986, and shortly after Distinctive Deco-rators successfully bid on a job to renovate over 20 serv-ice stations operated by Phillips 66, Richard Green gaveRandy Zimmerman a set of keys to the entire GreenDecorating complex of buildings to enable him to makeafterhours use of shop facilities for sandblasting and re-finishing cabinets and benches, and for picking up mate-rials and equipment, including vehicles 12 Randy regular-ly used Green Decorating vehicles to transport items toand from Distinctive Decorators' jobsdes On one occa-sion in May or June 1986, Richard told Randy that ifanyone asked why Green Decorating equipment wasbeing used by Distinctive Decorators, he was to reply"We are renting " Neither Richard nor CharmameGreen ever told him that equipment was in fact beingrented "13 Similarly, Randy was never informed of anylease or other arrangement relating to use of shop spaceat the Green Decorating plant 14In early May, Richard Green was in a bind GreenDecoratmg's bid of $5500 for subcontracting work on ajob (a Dialysis Center in Gary, Indiana) had been accept-ed But through madvertence, Richard Green had under-estimated costs of materials by about $3000 So he pre-Randy allowed his membership to lapse as of December 31, 1985, fornonpayment of dues1• Just pnor to Max's leaving Distinctive Decorators, he and Randy(assisted by Ron Zimmerman) spent a weekend painting a facility ofUnion Carbide at the request of Richard Green Green Decorating wasthe contractor for the job and they were paid by that Company Theywere substituting for employees of the latter who, with the exception ofRon, had refused to work on weekends for less than the time and one-half rate called for in their collective-bargaining agreement" Randy resigned in September 1986 because of illness He was re-hired by Green Decorating in April 1987 and continued as an employeeof that Company through January 13 and 14 when he testified under sub-poena12 No other customer of Green Decorating had such complete accessAt best, some customers may have been given padlock keys allowingentry to an exterior courtyard for return of equipmentis The record contains two documents (R Exhs 10 and 11), purport-edly signed on January 2, 1986, and 1987 (respectively), providing forend-of-the-year billing for items rented dunng those years14 Richard Green claims that a space agreement existed, but no docu-ment was offered H A GREEN DECORATING CO161vailed upon Charmame to have Distinctive Decoratorsdo the job for the bid price under an "agreement" (G CExh 13(c)) which, among other things, recitesThe matenals will be ordered by Green's PaintStore, and will be billed to your companyI will furnish the supervision of your men, since Iwas the one that estimated the job, and am familiarwith it In doing this, I am sure you will be able tomake a profit on it, even though the paper andhanging cost was missed in our original estimateI appreciate you doing this for[Green Deco-rating], and getting us "off the hook"Distinctive Decorators performed the work betweenMay 7 and June 18 pursuant to that arrangement Thereis no indication of the amount charged to or paid by thatCompany for materials obtained from Green Decoratingnor does the record show, and indeed there is no claim,that Richard Green was paid for his services in supervis-ing the jobOn at least three occasions in 1986, Randy was told byRichard Green to charge to the account of Green Deco-rating goods (spray gun) and services (repair of flat tires)provided Distinctive Decorators by third partiesDunng the summer, Randy together with Jeff Pappasand two other employees of Distinctive Decoratorsmade a long trip to paint gas stations northwest of Chi-cago near O'Hare Airport Finding their arrival incon-venient, first one and then another station operatorturned them away Not having done any work that day,they were resentful knowing that the Company wouldnot pay them for travel time That evening, and acting asspokesman, Jeff Pappas called Richard Green and com-plained Richard agreed to pay them for 2-1/2 hours, orone-half of actual travel time, and that amount was in-cluded in their paychecks.Although Randy and his crew were paid by checks ofDistinctive Decorators, he received them each Mondayevening from Richard Green His only contacts withChanname Green were for clerical matters, and on rareoccasions when she brought material to jobsitesRichard Green also regularly reviewed the qualifica-tions of and interviewed job applicants who respondedto ads placed by Distinctive DecoratorsEssentially the same operational pattern continuedfrom September 1986, when Jeff Pappas became lead-man, up through January 15, 1988, when, still employedby Distinctive Decorators, he testified in this proceedingThroughout that period his contacts with Charmamewere infrequent and had nothing to do with job perform-ance 15 He conferred with Richard Green practically15 Pappas recalls one occasion just prior to his promotion when he didreceive instruction from Charmame He and another employee of Distinc-tive Decorators were working on a job ("Miss Today") in Portage, Indi-ana, when the business agent of the Union (Leonard Gaskms Sr) orderedthem off the job When Pappas called the office of Distinctive Decora-tors, a secretary (Rosalie) answered He told her what happened Later,Charmame came to the site, told them to return to work, and she talkedto Gaskms when he reappeared there later that dayevery evening regarding progress reports, materialsneeded, expected completion times, and need for addi-tional manpowerOn average, Richard appeared at jobsites of Distinc-tive Decorators about twice a week However, beginningin December 1987, he severely curtailed those appear-ances The initial charge in this case had been filed inlate November, and he explained the variant behavior toJeff by stating that "he was afraid to be seen [at the sites]by the Union or the Zimmermans " Nevertheless, hecontinued to visit the sites at off-hours and surreptitious-ly 16 Also in December, Richard told Jeff to destroy anydocuments he may have retained relating to DistinctiveDecorators which bore his name and/or handwriting Inaddition, he asked Jeff to reconstruct as best he coulddata on past use of Green Decorating equipment by Dis-tinctive Decorators, and at the same time he told Jeffhenceforth to sign that equipment in and out Thereafter,Richard continued daily to instruct Jeff on details rela-tive to jobs of Distinctive Decorators either orally at hisresidence or through notes transcribed by CharmameOn a number of occasions, Richard told Jeff to repri-mand painters of Distinctive Decorators for poor jobperformance, and he often complained about what heviewed as excessive overtime worked by those employ-eesIn the summer of 1987 an employee of Green Decorat-ing (William Martin Jr ), acting on orders of RichardGreen, purchased a load of plywood from a lumberyardfor a job to be done by Distinctive Decorators andcharged the account of Green Decorators for the pur-chase, and in September Richard told him to have a Dis-tinctive Decorators vehicle washed and refueled, hand-ing him a Green Decorating credit card for use in payingthe billCustomers confirm that Richard Green was intimatelyinvolved with the operations of Distinctive DecoratorsFor example, in November 1986, Debra Jarett wrote thatCompany (C P Exh 3) telling "Mr Green" that she wasvery happy with the work performed by "your" menand indicating a few items needmg adjustment In De-cember, Joseph Nelmar was present when Richard in-spected his fire-damaged home and was told that he(Richard) would prepare and send a Distinctive Decora-tors estimate Later Nelmar talked to Richard on thephone regarding scheduling of work He had no contactwith Charmame until he saw her arrive at the site withtwo painters on one occasion in late January 1987 Ber-nard Gross was present when Richard inspected his fire-damaged home in March 1987 Later at the office ofCurt Koch (one of Distinctive Decorators' franchisors)Richard discussed price with Gross Although the workwas performed by Distinctive Decorators, Gross nevermet Channame In April 1987 George Smalls, M D,called Green Decorating concerning needed repairs tohis home Thereafter, Richard visited the site and gave16 For example, shortly after the conversation Richard arnved at a sitearound 7 30 in the evening, he called Jeff's attention to the fact that hewas using a rented car rather than the vehicle he usually drove ft e, astation wagon with the Green Decorating logo painted on its doors),adding with a smile, "I'm incognito" 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim a Distinctive Decorators estimate When Smallsopined that the price was somewhat high, Richard as-sured him that it was less than what Green Decoratingor other "commercial" companies would charge On oneoccasion when Smalls felt that the work was going tooslowly he telephoned the office of Distinctive Decora-tors Charmame answered and received his complaintOn all other occasions he dealt with Richard And inMay 1987, Reverend Anthony Ficko conversed withRichard at his rectory concerning repair and painting ofwindows He had called him because he was pleasedwith work performed on his church by Green Decorat-ing Richard quoted him a low price, stating that thework would be done by Charmaine's new CompanyThrough completion of the job Ficko had no occasion totalk with CharmameCredibilityThe foregoing findings are based largely on testimonyof Distinctive Decorators leadmen Randy Zimmermanand Jeff Pappas, buttressed by that of Green Decorat-ing's shop clerk William Martin Jr and a number of Dis-tinctive Decorators customers who dealt with RichardGreen As witnesses they appeared to be candid, andtheir accounts are consistent one with anotherOn the other hand, I find incredible repeated assertionsby Charmame Green (who had no practical experiencein the painting business) that she actually ran day-to-dayoperations of Distinctive Decorators and by her husbandRichard (who grew up in the painting trade) that he hadvirtually nothing to do with it, and throughout their tes-timony they gave me little reason to change that overallassessmentFor example, I find disingenuous Charmame's explana-tion of why top portions of approximately 15 "materialssheets" on jobs performed by Distinctive Decorators in1985 were missing She claims that the missing portionsbore the letterhead of Green Decorating, that at the timeshe used those forms she had no materials sheets with aDistinctive Decorators logo, and that each time shebilled those early customers for work performed shewould close their files by snipping off the Green Deco-rating letterheads so to avoid confusing her accountantand secretarial assistant17 in the event they had occasionto review files 18 A more probable reason, and one con-sistent with testimony of the leadmen, is that the letter-heads (whether of Green Decorating or Distinctive" Customers would not be confused because, admittedly, materialssheets were not made available to them18 Charmame offers as an additional reason, and one which I find unin-telligible, the followingI also felt that, well, this was maybe an idiosyncrasy of mine, but Ifelt that as I was doing my typing and during my billing It was easierfor me to go from a typewritten information thing, than from any-thing that would have been handwritten, if there was a handwritteninformation on it, about where It was supposed to go or where itwas supposed to be done, you know, at the place, I Just as soon havea typewritten one to followShe explains that at times she and Randy made notes on the letterheadportion, but was unable to recall Richard Green ever having done soDecorators)" contained handwritten instructions ofRichard GreenAnother instance of patently unbelievable testimony isthe episode concerning Laura Sloas referred to in foot-note 8 On March 9, 1988, Charmame contradicted testi-mony of Foreman Randy Zimmerman" by stating thatLaura had indeed worked for Distinctive Decorators onseveral occasions when her husband Don was unavail-able However on March 11, after having learned thatLaura was about to be served with a subpoena, she re-turned to the stand and testified that she did not reallyknow whether Laura had worked the jobs for which shewas paid because the leadmen never told her "that shehadn't" This totally fails to explain why Laura was car-ried on the payroll of Distinctive Decorators rather thanhusband Don who actually worked the jobs for whichLaura was paidThe "Sloss" matter also fails to enhance the credibilityof Richard Green He claims that Don Sloas just handedhim a scrap of paper containing Laura's personnel datasaying, "The next Mr Build job that Charmame has, andthe next check, please have her put this on the check,"and that he simply gave the paper to Charmame tellingher "this is for Sloas if they work for you" His account,in my view, is an obvious exercise in studied ambiguityA further example of testimony (Tr 1541-1580) bor-dering on the bizarre is Richard Green's explanation ofhow equipment "rentals" to Distinctive Decorators werehandled He would have me believe that because of anannual rental agreement with that company (purportedlysigned in January 1986)21 he departed from the estab-lished policy of Green Decorators whereby renters wererequired to sign out and in at its paint store for equip-ment Instead, during 198622 and because "I felt that Icould keep a better record of it than they could in thestore," Richard claims to have made entries on a log (RExh 9, pp 2 and 3) on each occasion when DistinctiveDecorators took and returned equipment based upon oralinformation or "scraps of paper" from shopmen and hisown recollection 2812 I note that as early as September 23, 1985, Distinctive Decoratorshad a materials sheet embossed with its own logo See G C Exh 4, p 220 On January 13, 1988, after examining a subpoenaed record (G CExh 6, a materials sheet bearing the letterhead of Distinctive Decoratorswhich listed Laura as working the Dialysis Center job in Gary duringMay 1986), Randy testified that Don Sloss, rather than Laura, hadworked that jobSi The first billing to Distinctive Decorators for equipment rentals oc-curred on January 8, 1987 (R Exh 9, p 1), over a month after filing ofthe initial charge in this proceeding22 There is no record of equipment rentals to Distinctive Decoratorsfrom the outset of its operations through to February 17, 1986 Richardprofesses lack of awareness that any were made, and he opines that ifGreen Decorating equipment was used by Distinctive Decorators duringthat period it was not recorded and billed due to "an oversight by me orsomebody in the store"23 No reason was offered for why all rentals listed in the log weregrouped under jobs performed by Distinctive Decorators or how such in-formation was obtained H A GREEN DECORATING CO163Analysis and ConclusionsA Section 8(a)(5)The first question presented is whether the relationshipbetween Green Decorating and Distinctive Decoratorswas such that at all pertinent times they were a singleemployer and/or alter ego24 and therefore, under Sec-tion 8(a)(5), were both bound by the collective-bargain-ing obligation between the Union and Green Decorating1 Single employerSingle employer status may be found where there iscommon ownership and financial control, common man-agement, interrelation of operations, and centralized con-trol of labor relations Radio Union Local 1264 v Broad-cast Service, 380 U S 255 (1965), Burgess Construction,227 NLRB 765 (1977), enfd 596 F 2d 378 (9th Cir1979), cert denied 444 U S 940 (1979)However, all of those factors need not be shown inorder to support such a finding Rather, single employerstatus depends upon all of the circumstances in a caseBlumenfeld Theatres Circuit, 240 NLRB 206, 214-215(1979), enfd 626 F 2d 277 (2d Cir 1982), Malcolm BoringCo, 259 NLRB 597, 600-601 (1981) With that caveat inmind, the cntena will be considered seriatimCommon ownership and financial control It is undis-puted that Charmame Green obtained the initial fundingfor Distinctive Decorators' franchise and operation byborrowing from a Joint account shared with her husbandRichard Green, the principle owner of Green Decorat-ing In that circumstance, and in light of their marital re-lationship and Richard's continuing overall involvementwith both Companies, I find this standard sufficientlymet Crawford Door Sales Co, 226 NLRB 1144 (1976),Super Save, 273 NLRB 20 (1984)Common management I find the evidence compellingthat Richard Green was the main, if not the only, forcein the management of Distinctive Decorators He visitedthe premises of customers of that Company, estimatedthe value and cost of the work to be done, decided whatequipment and materials were necessary, and hired em-ployees and instructed them, including leadmen, in theperformance of jobsInterrelation of operations Through the efforts of Rich-ard Green the operations of the two Companies were or-chestrated for the benefit of the Green householdAmong other things, he made eqUipment of Green Deco-ratmg available to Distinctive Decorators free of chargeand saw to it that that Company purchased virtually allof its disposable supplies from Green Decorating Heinterviewed and hired employees and designated leadmenfor Distinctive Decorators and, when needed, he madeemployees of Green Decorating available by laying themoff and/or suggesting that they moonlight for that Com-pany Also, he dealt directly with customers of Distinc-tive Decorators, often suggesting that they use its serv-ices in preference to Green Decorators' so as to obtainlower ("competitive") prices And he took advantage of24 On brief the General Counsel does not argue that the Companieswere Joint employers and in light of the conclusions herein I find it un-necessary to resolve that matterDistinctive Decorators' lower labor costs by having thatCompany do a Green Decorating job, thereby to mini-mize the effect of an estimating error Indeed, on anotheroccasion he "hired" Distinctive Decorators employees towork for Green Decorating on a weekend when employ-ees of the latter had declined to do so except for timeand one-half as provided in their contract with theUnionLabor relations As indicated above, Richard Greenwas extensively involved in hiring, supervising, and pro-moting employees of Distinctive Decorators2 Alter egoIn Advance Electric, 268 NLRB 1001, 1002 (1984), theBoard statedThe legal principles to be applied in determiningwhether two factually separate employers are infact alter egos are well settled Although each casemust turn on its own facts, we generally have foundalter ego status where the two enterprises have "sub-stantially identical" management, business purpose,operation, equipment, customers, and supervision, aswell as ownership Denzil S Alkzre, 259 NLRB1323, 1324 (1982) Accord NLRB v Campbell-Harris Electnc, 719 F 2d 292 (8th Cir 1983) Otherfactors which must be considered in determiningwhether an alter ego status is present in a given caseinclude "whether the purpose behind the creation ofthe alleged alter ego was legitimate or whether, in-stead, its purpose was to evade responsibilitiesunder the Act" Fugazy Continental Corp, 265NLRB 1301 (1982)I have found, above, that Green Decorating and Dis-tinctive Decorators have common ownership, manage-ment, and supervision As to business purpose andmethod of operation, both Companies are engaged in thepaint and decorating field in the same geographic area,and their percentages of work involving commercial, in-dustrial, and residential projects are basically the sameIndeed, many of Distinctive Decorators' customers wereformer customers of Green DecoratingThe only real difference between the two Companiesis that the employees of Green Decorating work under acollective-bargaining agreement whereas those of Dis-tinctive Decorators do not and are paid lesser wages andbenefits, and, in light of the whole record in this case, aninference is warranted, and taken, that Distinctive Deco-rators was formed by Richard Green solely as a ruse toavoid Green Decoratmg's obligations under the agree-ment3 Section 10(b)Respondents allege that the charged violation of Sec-tion 8(a)(5) is time-barred by the limitation period in Sec-tion 10(b) because the Union, through its business agent,Leonard Gaskms Sr, knew or should have known aboutthe close relation between Green Decorating and Dis-tinctive Decorators well prior to 6 months before No-vember 26, 1986, when it filed the charge But the evi- 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdence discloses that Richard and Charmame Green con-sistently and fraudulently denied both to Gaskms and thisBoard that there was any connection between the twoCompanies other than the fact that they as respectiveprincipals of each were husband and wife, and to sustainthat position they papered over the true facts by signingpromissory notes, leases, rental agreements, and (at leastin one instance) a subcontract In addition, they con-spired to destroy portions of documents relating to jobsperformed by Distinctive Decorators and admonishedemployees of both Companies to volunteer no informa-tion to the Union and to participate in their disclaimersThe circumstance that Gaskms was aware that em-ployees of Green Decorating also worked part time forDistinctive Decorators, standing alone does not establishthat the latter was controlled by the former In this re-spect I note that those employees, as well as those ofDistinctive Decorators expressly and credibly deniedhaving revealed any information to the Union pnor toSeptember, 1956 when Ron Zimmerman first "openedup" to Gaskms, and I conclude that it was only fromthen that the Union had evidence sufficient to warrantfiling the charge Compare Burgess Construction, supra at765-766B Section 8(a)(3) and (4)On October 28, 1986, and shortly after he gave infor-mation to Gaskms regarding the interrelation betweenGreen Decorating and Distinctive Decorators, Ron Zim-merman was elected steward of Green Decorating'spainters, and the Union notified the Company of thataction on the following day 25During the initial trial on June 9-11, 1987, Ron Zim-merman was the only witness called by the GeneralCounsel, and that phase concluded with the signing of asettlement agreement and before cross-examination hadended As noted, the agreement was later repudiated byRespondents who, in a letter (G C Exh 1(k)) dated No-vember 3, 1987, explained that they "do not feel thatthey can possibly survive in business under [its]terms" On December 2, 1987, all parties were notifiedthat trial would resume on January 13, 1988In early December 1987, four painters were laid off byDistinctive Decorators, and around Christmastime eightwere laid off by Green Decorating Concerned becausetwo or three painters of Distinctive Decorators were re-called to work by Monday, January 4, while none of theGreen Decorating painters had been recalled, Ron Zim-merman at about 7 30 a m, on January 5, 1988, ap-proached Richard Green who was standing by a shopdesk in the Green Decorating facility No one else wasnearby He opened by asking Richard why the Distinc-tive Decorators men were recalled while those of GreenDecoratmg were still on layoff Then, according toRichard (Tr 1458-1459), a dialogue ensued (with Ron'svoice gradually rising) as follows 2622 On September 24, 1987, the Union notified Distinctive Decoratorsthat Ron Zimmerman had been appointed steward of its painters26 Although, for reasons previously stated, I am not Impressed byRichard Green's credibility, I accept his version of the conversation be-cause Ron Zimmerman admitted during the April 1988 session of trialthat he had lied in his account of it both in testimony on February 24,Ron Well I am going to put an end to thisRichard What is your problem')Ron You are my problemyou are greedyand don't give a damn for your menRichardthat is your opinion and it is anunfair opinionRon Well, I am going to Chicago and file somecharges I am going to put Distinctive Decora-tors out of business I am going to bankrupt themRichard And what is your program forGreen Decorating?Ron I am going to see [it] bankrupt also andI am going to see that you go bankrupt personally[and (shouting)] I am going to see that this is doneif it is the last thing I do before I dieRichard It may very well be the last thing youdoRon I will see you dead before I die I am goingto Chicago now and file some chargesRichard Ron, you do what you have to doRon Zimmerman proceeded to work a full schedulethat day and for the remainder of the week After aweekend off he put in a full day on Monday, January 11However on leaving the Green Decorating facility, theshop man (Martin Jr) handed him an envelope with hisname on it containing the following message signed byRichard GreenThis is in regards to your unprovoked & unex-pected behavior and treatment of me on Tuesday,January 5, 1988, in the shopYour conduct did not stem from anything I saidor did to you, and did not occur in a context of -your responsibilities as Shop Steward I will notignore or overlook your conduct directed towardme, an officer of the Company For that reason youare not to return to this shop If after a month youhave cooled down, we will talk about this matterand see if there is a place for you hereRon remained on suspension until February 8 when, pur-suant to a letter from Richard dated February 3,27 hewent to the office, asked for his job back and an oppor-tunity "to have our differences out" He returned towork on the next day1988, and in an affidavit he gave to a Board agent on January 25, 1988,and because of that admission, I have not relied upon any of Ron's testi-mony in this proceeding27 The letter reads as followsThis is in regards to my letter to you on January 11, 1988, con-cerning your conduct on January 5, 1988In that letter you were advised that in about a month we wouldreview the matter and your continued employment with H AGreen Dec Co, Inc For that reason, if It is your intention to returnto work for H A Green Dec Co, we need to sit down and discussthis matter before Feb 10, 1988 I suggest that such a discussion beat the office of the Company at 8 a m, on Monday, February 8,1988Please let me know if you will be there, and who, if anyone, youexpect to attend the meeting with youIf I do not hear from you, we will assume you are no longer Inter-ested in being employed by H W Green Dec Co. and have volun-tarily resigned H A GREEN DECORATING CO165I find a violation of Section 8(a)(3)Ron Zimmerman was the union steward and known tobe such by Richard Green, and there is no question thathe was engaged in a concerted protected activity on Jan-uary 5 when he complained to Richard concerning per-ceived unfairness of Green Decorating painters remain-ing on layoff status while less senior painters of Distinc-tive Decorators were recalled So the only question iswhether 'his remarks during the conversation constitutedopprobrious conduct such as to forfeit protection underthe Act Atlantic Steel Co, 245 NLRB 814, 816 (1979)As stated in that case, the decision as to whether the em-ployee crossed that line depends on several factors (1)the place of discussion, (2) the subject matter of the dis-cussion, (3) the nature of the employee's outburst, and(4) whether the outburst was in any way provoked by anemployer's unfair labor practiceHere, the discussion took place in the plant at a timewhen no one else was nearby The subject matter clearlyinvolved "terms and conditions of employment" of par-ticular concern to Ron Zimmerman as union stewardThe "outburst" was verbal only and amounts to littlemore than a forceful expression of his frustration at andhis determination to see severely punished all those heperceived as perpetrators of the long continuing unfairlabor practice (violation of Section 8(a)(5)) found actual-ly to have been committed in this decisionI also find the suspension to be in violation of Section8(a)(4)Richard Green knew that the trial was scheduled toresume on January 13 and that Ron Zimmerman wouldagain be a witness for the General Counsel The suspen-sion, of indefinite duration, was imposed 2 days beforethe trial and a full workweek after the incident occurredThese circumstances, together with Richard's expressedconcern that the proceedings jeopardized his ability tosurvive in business, indicate that the suspension was co-ercive, i e, intended to cover a threat that restoration ofhis job depended on whether and how he testifiedAlleged ImproprietiesRespondents move that the charges be dismissed be-cause of "contumacious conduct" on the part of UnionBusiness Agent Leonard Gaskms Sr in not complyingwith their subpoena ad testificandum The motion isdenied I find no reason to question statements of recordthat Gaskms was unavailable when called by Respondenton February 24, 1988, because he was in an intensivecare unit of a hospital in Florida for heart illness, andthat he remained under doctor's care and was unavail-able for medical reasons until March 11, 1988 In anyevent, Respondents have not shown any prejudice, par-ticularly since they opted, without explanation, not tocall Gaskms on March 11 (Tr 1813, 1911)In addition, Respondents ask for dismissal in order "toprotect the integrity and fairness of the processes of theBoard" They refer to statements made to Richard Greenin March or early April 1988 by Gaskins and Ron Zim-merman Among other things Gaskms admittedly toldhim that attorneys for the Charging Union had"coached" witnesses, that one had said he intended todrive him out of business, and that they tried to suppressthe truth by not allowing him to testify and to remain inthe courtroom while others did so Similarly, Ron Zim-merman told Richard Green that he hadn't been allowedto testify to certain things and that when he expressedreluctance to testify in February concerning his encoun-ter with Richard on January 5, an attorney for theCharging Union threatened to bring him in with U Smarshalls and handcuffs if necessaryThese matters were thoroughly pursued with Gaskms(Sr and Jr) and Ron Zimmerman during the closingdays of the trial in April Without going into detail, I ampersuaded that their remarks were prompted by personalproblems, including frustration at what they perceived asundue delay in achieving justice in this case In anyevent, no abuse of Board process took place Gaskinscredibly explains (1) that "coaching" in his lexiconsimply meant lawyers went over testimony with prospec-tive witnesses, (2) that his statement concerning attor-neys wanting to put Richard Green out of business wasbased solely on his son's account,28 (3) that he was notaware of the ramifications of a sequestration order thatwas in effect requiring prospective witnesses to be out ofthe courtroom when others testified, and (4) that his per-ception of not being able to tell "the whole truth" wasrectified by my giving him an opportunity to augmentthe record by providing data from his notebook 29Ron Zimmerman, for his part, explained (Tr 2491)that the things he hadn't been allowed to testify on relat-ed to a stolen truck and tool boxes, but he concedes thathe had no proof that the thefts were connected with theGreens or with his earlier testimonyFinally, I find that the union attorney's threat tocompel Ron Zimmerman's attendance at the trial in Feb-ruary by use of marshalls and handcuffs, though regretta-ble, was not of such import as to warrant anything morethan a caution that he be more temperate in the futureIn this respect, I am aware that the Union had filed the8(a)(4) charge on behalf of Ron, that the Region hadfound merit in it and issued a complaint therein, and thatRon's reluctance to testify may well have been a productof the intimidation practiced against him when he wassuspended from his job by Richard Green on January 11CONCLUSIONS OF LAW1 The Respondents, Green Decorating and its alterego Distinctive Decorators, constitute a single employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2 All painters and decorators of the two companiesare under the jurisdiction of the Union pursuant to thecollective-bargaining agreement referred to above3 The Union is now, and at all times material, hasbeen the exclusive bargaining representative of the em-22 I accept Leonard Gasluns Jr 's statement (Tr 2457-2458) that hetold his father "[the union lawyer mentioned] that this e, the proceed-ing] more than likely would putGreen out of business withcosts and everything, with fines and penalties for what had been done ifthe ruling went against him," and that he did not portray the lawyer ashaving said he intended to put Green Decorating out of business29 The data so furnished has been considered in this decision alongwith other evidence 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees of both Companies for purposes of collectivebargaining within the meaning of Section 9(a) of the Act4 As a single employer and alter egos, both Compa-nies violated Section 8(a)(1) and (5) of the Act by failingto recognize the Union as the bargaining representativeof the painters and decorators employed by DistinctiveDecorators and by failing to apply the terms of theaforementioned collective-bargaining agreement to thepainters and decorators employed by Distinctive Decora-tors5 Green Decorating violated Section 8(a)(1), (3), and(4) of the Act by coercively suspending Ron Zimmer-man from his job for approximately 30 days extendingfrom January 11, 1988REMEDYHaving found that Respondents Green Decorating andDistinctive Decorators, jointly and severally have en-gaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), (4), and (5) of the Act, I shall recom-mend that they be required to cease and desist therefromand that they take certain affirmative action designed toeffectuate the policies of the ActOn these findings of facts and conclusions of law andon the entire record, I make the following recommend-ed3•ORDERThe Respondents H A Green Decorating Co, Incand Mr Build†Distinctive Decorators, Inc , jointly andseverally, Gary, Indiana, their officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Failing and refusing to provide the painters anddecorators employed by Respondent Mr Build†Distinc-tive Decorators, Inc , with the wage rates and benefitscontained in the collective-bargaining agreement, effec-tive July 1, 1985, through June 30, 1987 (and any succes-sor agreements), between Respondent H A GreenDecorating Co, Inc and Local Union No 8, Interna-tional Brotherhood of Painters and Allied Trades(b)Retaliating or otherwise discriminating against anyemployee for representing that Union in matters relatingto terms and conditions of employment(c)Retaliating, attempting to intimidate, or otherwisediscriminating against any employee in connection withtestimony in proceedings before this Board(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the3• If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesrights guaranteed them by Section 7 of the NationalLabor Relations Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make painters and decorators employed by MrBuild†Distinctive Decorators, Inc, whole for any lossof earnings and other benefits, and reimburse them formedical expenses incurred as a result of Respondents'failure to observe the aforementioned collective-bargain-ing agreement in their regard on and after the date (inearly September 1985) when Mr Build Distinctive†Decorators, Inc , began operations, with mterest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987)(b)Pay into the Welfare and Pension Funds estab-lished under that agreement amounts which should havebeen paid into those funds on their behalf, with interestcomputed according to the Board's decision inMerryweather Optical Co, 240 NLRB 1213, 1216 fn 7(1979)(c)Make Ron Zimmerman whole for any loss of earn-ing and benefits suffered by him as a result of his unlaw-ful suspension on January 11, 1988, with interest as pro-vided in New Horizons, supra(d)Remove from company files any reference to theunlawful suspension of Ron Zimmerman and notify himin wntmg that this has been done and that his suspensionwill not be used against him in any way(e)Preserve and, on request, make available to theBoard and its agents for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order(0 Post at their facilities in Gary and Valparaiso, Indi-ana, copies of the attached notice marked "Appendix "31Copies of the notice, on forms provided by the RegionalDirector for Region 13, after being signed by the Re-spondents' authorized representatives, shall be posted bythe Respondents immediately upon receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to employees are cus-tomanly posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced or covered by any other materials(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply31 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment' ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"